Curia, per
Frost, J.
The suggestion of fraud presented four issues: that the defendant had paid some debts in preferencé of the plaintiff’s: that defendant had omitted to insert in his schedule the sum of five hundred dollars, the proceeds of certain sales; that he had made a fraudulent confession of judgment to one Henry Moore ; and that he had failed to insert in his schedule divers other pioperty in his possession at the time of filing it. The verdict, “guilty of fraud,” is limited and qualified, but indefinite, so as not to ascertain which of the charges it was intended to find. It appears from the report of the commissioner, that the jury were agreed only respecting the first charge, and that he refured to require them to find on all the issues. On a suggestion of fraud against a debtor’s discharge, if the jury find for the plaintiff, the verdict should express the particular issues it comprehends. 1 Hill, 291, Walker vs. Briggs. For the error of the commissioner, in refusing to direct the jury so to find, and because the verdict was vague and indeterminate, a new trial is ordered.
Richardson, O’Neall, Evans, Butler, and Wardlaw, JJ. concurred.